Moore, Associate Justice.
The court did not err in sustaining the exceptions to the answer of appellant, in which he asked to set off the claims alleged to be due him by the estate of appellee’s intestate against the note upon which this suit is brought. The answer does not show a necessity for the interposition of a court of equity to secure the ends of justice, or to prevent injury or oppression being done appellant. A speedy and adequate remedy for the collection of his demands against the estate *95was provided by the probate laws under which it was being settled, and we see no reason to infer that appellant might not have gotten the money alleged to be due him by the estate, if he had sought to do so, long before this •suit was brought to a trial.
The law regulating the settlement of estates does not contemplate such a defense. On the contrary, it contravenes the general rule prescribed by the statute classifying the debts and fixing the time and order of their payment.
The enforcement of their payment in the due order of administration, as well as the general supervision of the affairs of the estate and its distribution and final settlement, having been committed to a tribunal or special jurisdiction provided for this purpose, it would be manifestly improper for the District Court, in the exercise of its ordinary jurisdiction, to interrupt the payment of the debts in their due order, or to interfere with, or embarrass the settlement of the estate in the tribunal or in the order and manner prescribed in the probate law, unless in special instances, where the facts warrant an appeal to and require its interposition as a court of equity to prevent oppression and injustice, or to effect and carry out the true intent and purpose of the law.
There was error, however, in overruling the exceptions to appellee’s amended petition, asking that his attorneys, Currie & Nunn, might intervene, so that the alleged contract between himself and his said attorneys might be. set up and passed upon in this suit. And, as a consequence, all the subsequent rulings and action of the court based upon the supposed intervention of these parties are equally erroneous.
The contract between appellee and his attorneys entered in no way into the litigation between appellant and himself. It was a matter with which appellant had no connection, and if there was a necessity for litigation *96about it, he was not a proper party to such litigation. The ground upon which the right to intervene was claimed is not that appellant had made himself liable for the amount appellee had contracted to pay his attorneys over and above the amount due on the note on which he. was sued, but merely on the fact that, by the contract between appellee and his attorneys, their .fees were to be paid them out of the money collected by this suit. This certainly furnishes no reason for the intervention of the attorneys. So far as the compensation to which they were entitled for services in this suit is concerned, their rights are the same as those of any attorney who sues to collect money. . They were entitled, no doubt, to a certain per cent, of the money collected by them. This, however, does not authorize splitting the demand and rendering two judgments against the debtor in a suit on a promissory note. And if the attorneys wanted a judgment against their client for their fee, they are not entitled to litigate-the matter with him at the cost of the appellant.
There are other considerations which make it equally obvious that the rulings of the court in this matter are erroneous. A part of the fee was for services rendered to appellee in resisting the attempt to have him removed from the administration, and for which, it would seem, he would be individually liable. But if the fee for these services could be treated as a charge against the estate, 'it would have to be settled in due order of administration, along with other debts of its class, and its payment could with no more propriety have been ordered in this case than could the claims set up by appellant as offsets.
It cannot be said, however, that any substantial injury has been done appellant by the errors of the court in this matter. Appellee asked in his amended petition that Currie & Nunn might intervene and have judgment. But the record does not show that they ever attempted to do so, or in any way made themselves parties to the rec*97orcl. The judgment against appellant was for the amount which seems to be due upon the note, with the further judgment, if it can be so treated, that Currie & Nunn are entitled to the amount stated. But it does not seem to have been the intention that a separate execution should issue in their favor; nor does it appear that the costs have been materially increased by reason of these erroneous rulings. Since, therefore, no material injury has resulted to appellant from them, and as there was a verdict against him in favor of appellee for the amount due upon the note, upon which the proper judgment can be rendered, we see no necessity to remand the cause; but will reverse and render here, at the costs in this court of the appellee, the judgment which should have been rendered in the court below, which is (treating that part of the verdict referring to the claim of the alleged intervenors as surplusage), that appellee have and recover from appellant the amount found by the jury.
Beveksed and rendered.